Name: Commission Regulation (EC) No 1093/97 of 16 June 1997 laying down marketing standards applicable to melons and watermelons
 Type: Regulation
 Subject Matter: consumption;  plant product;  marketing;  foodstuff;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31997R1093Commission Regulation (EC) No 1093/97 of 16 June 1997 laying down marketing standards applicable to melons and watermelons Official Journal L 158 , 17/06/1997 P. 0021 - 0027COMMISSION REGULATION (EC) No 1093/97 of 16 June 1997 laying down marketing standards applicable to melons and watermelonsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 2 (2) thereof,Whereas Regulation (EC) No 2200/96, in Annex I, lists the products for which standards must be adopted; whereas, of the products listed in that Annex, no Community standards have yet been laid down for melons and watermelons; whereas it is therefore necessary to lay down marketing standards for those products; whereas, to that end, for the sake of transparency on the world market, account should be taken of the standards recommended for those products by the United Nations Economic Commission for Europe;Whereas application of those standards should have the effect of keeping products of unsatisfactory quality off the market, directing production to meet consumers' requirements and facilitating trade under fair competitive conditions, thereby helping to improve the profitability of production;Whereas those standards are applicable to all marketing stages; whereas transport over large distances, storage for more than a certain duration and the amount of handling to which products are subject can result in some degree of deterioration owing to the biological development of the product or its perishable nature; whereas such deterioration should be taken into account in the application of the standards to the marketing stages following consignment;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. The marketing standards applicable to:- melons falling within CN code 0807 19 00,- watermelons falling within CN code 0807 11 00,shall be as set out in Annexes I and II respectively.2. The standards shall apply to all marketing stages under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following consignment the following tolerances shall be allowed:(a) a slight loss of freshness and turgidity;(b) for products other than the 'Extra` class, slight deterioration due to biological development and perishability.Article 2 This Regulation shall enter into force on 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.ANNEX I STANDARDS FOR MELONS I. DEFINITION OF PRODUCE This standard applies to melons of varieties (cultivars) grown from Cucumis melo L. to be supplied fresh to the consumer, melons for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of melons, after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the melons must be:- intact (1),- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free from any visible foreign matter,- fresh in appearance,- practically free from pests,- practically free from damage caused by pests,- firm,- free of abnormal external moisture,- free of any foreign smell and/or taste.The melons must be sufficiently developed and display satisfactory ripeness (2). The development and condition of the melons must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationMelons are classified in two classes defined below:(i) Class IMelons in this class must be of good quality. They must be characteristic of the variety or commercial type.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the keeping quality and presentation in the package:- a slight defect in shape,- a slight defect in colouring (a pale colouring of the rind at the point where the fruit touched the ground while growing is not regarded as a defect),- slight skin blemishes due to rubbing or handling,- slight healed cracks around the peduncle of less than 2 cm in length that do not reach the pulp.The length of the penduncle, in the case of fruit belonging to varieties that do not separate at the time of ripening, may not exceed 2 cm for the varieties of Charentais, Ogen and Galia type melons and 5 cm for other melons, but must in any case be present and intact.(ii) Class IIThis class includes melons which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above.The following defects may be allowed provided the melons retain their essential characteristics as regards the quality, the keeping quality and presentation- defects in shape,- defects in colouring (a pale colouring of the rind at the point where the fruit touched the ground while growing is not regarded as a defect),- slight bruising,- slight cracks or deep scratches that do not affect the pulp of the fruit and are dry,- skin blemishes due to rubbing or handling.III. PROVISIONS CONCERNING SIZING Size is determined by the weight of one unit or by the diameter of the equatorial section.The minimum sizes are as follows:Sizing by weight:>TABLE>Sizing by diameter:>TABLE>When the size is expressed in terms of weight, the largest melon in each package may not weigh over 50 % more than the smallest.When the size is expressed in terms of diameter, the diameter of the largest melon may not be over 20 % more than the diameter of the smallest.Sizing is compulsory for both classes.IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) Class I10 % by number or weight of melons not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(ii) Class II10 % by number or weight of melons satisfying neither the requirements of the class, nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 % by number or weight of melons not satisfying the size immediately below or above that indicated on the package.V. PROVISIONS CONCERNING PRESENTATION A. UniformityThe contents of each package must be uniform and contain only melons of the same origin, variety or commercial type, quality and size, and which have reached appreciably the same degree of development and ripeness and are of appreciably the same colour.The visible part of the contents of the package must be representative of the entire contents.B. PackagingMelons must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed, provided the printing or labelling is done with non-toxic ink or glue.Packages must be free from all foreign matter.VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference 'packer` and/or 'dispatcher` (or equivalent abbreviations) have to be indicated in close connection to the code mark.B. Nature of produce- 'Melons` if the contents are not visible from the outside,- name of the variety or commercial type (e.g. Charentais).C. Origin of produce- country of origin and, optionally, national, regional or local place name.D. Commercial specifications- class,- size expressed in minimum and maximum weight or minimum and maximum diameter,- number of units (optional).E. Official control mark (optional)(1) However, a small healed scar caused by automatic measurement of the refractometric index is not regarded as a defect.(2) The refractometric index of the pulp must be at least 8 % measured at the middle point of the fruit flesh at the equatorial section.ANNEX II STANDARDS FOR WATERMELONS I. DEFINITION OF PRODUCE This standard applies to watermelons of varieties (cultivars) grown from Citrullus lanatus (Thunb.) Matsum. et Nakai to be supplied fresh to the consumer, watermelons for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of watermelons after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the watermelons must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free from any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- firm and sufficiently ripe; the colour and taste of the flesh should conform to a sufficient state of ripeness,- not split,- free from abnormal external moisture,- free from any foreign smell and/or taste.The development and condition of the watermelons must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationThe watermelons are classified in two classes defined below:(i) Class IWatermelons in this class must be of good quality.They must be:- well-formed, allowing for the characteristics of the variety,- free of cracks and bruises; slight superficial cracks are not considered as defects.A slight defect in colouring is allowed for the paler part of the melon which has been in contact with the ground during the period of growth.The stem of the watermelon must not exceed 5 cm in length.(ii) Class IIThis class includes watermelons which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above.The following defects may be allowed provided the watermelons retain their essential characteristics as regards the quality, the keeping quality, and presentation:- slight defect in shape,- slight defect in colouring of the rind,- slight bruising or superficial defects due in particular to mechanical impact or to damage by parasites or diseases.III. PROVISIONS CONCERNING SIZING Size is determined by the weight per unit. The minimum weight is fixed at 1,5 kg.When watermelons are presented in packages, the difference in weight between the lightest and the heaviest unit in the same package should not exceed 2 kg, or 3,5 kg if the lightest unit exceeds 6 kg.This relative uniformity of weight is not compulsory for watermelons presented in bulk.IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package, or in each lot for produce presented in bulk, for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) Class I10 % by number or weight of watermelons not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(ii) Class II10 % by number or weight of watermelons satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 % by number or weight of watermelons not conforming to the size indicated, but no more than 1 kg above or below the size range specified.The tolerance may in no case extend to fruit weighing less than 1 kg.V. PROVISIONS CONCERNING PRESENTATION A. UniformityThe contents of each package, or lot for produce presented in bulk, must be uniform and contain only watermelons of the same origin, variety and quality.The visible part of the contents of the package, or lot for produce presented in bulk, must be representative of the entire contents.In addition, in Class I, the shape and colour of the rind of the watermelons must be uniform.B. PackagingThe watermelons must be packed in such a way as to protect the produce properly.The materials used inside the package, must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials particularly paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages, or lots for produce presented in bulk, must be free from all foreign matter.Watermelons transported in bulk must be separated from the floor and walls of the vehicles by a suitable protective material, which must be new and clean and not liable to transfer any abnormal taste or smell to the fruit.C. PresentationThe watermelons may be presented:- in packages,- in bulk.VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked, and visible from the outside.For watermelons transported in bulk (direct loading into a transport vehicle) these particulars must appear on a document accompanying the goods, and attached in a visible position inside the transport vehicle.For this type of presentation the indication of the size, the net weight or the number of units is not compulsory.A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference 'Packer` and/or 'Dispatcher` (or equivalent abbreviations) have to be indicated in close connection with the code mark.B. Nature of produce- 'Watermelons`, if the contents are not visible from the outside.C. Origin of produce- Country of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specifications- class,- size (if sized) expressed in minimum and maximum weight,- net weight or number of units.E. Official control mark (optional)